HAND, District Judge
(after stating the facts as above). The lien is good inter partes in equity at common law. Walker v. Brown, 165 U. S. 654, 17 Sup. Ct. 453, 41 L. Ed. 865. It is, moreover, good as against a receiver, since the receiver stands in the place of the debtor, unless it be void, first, under the chattel mortgage act, or, second, under the acts against conveyances without change of possession.
Eirst. What law' governs? The contract was made between a New York corporation and a New York firm in New York, and concerned machines which w'ere to be made and sold in Rhode Island. It may well be that a Rhode Island creditor who seized the goods might insist that his rights should be judged under the Rhode Island law. Green v. Van Buskirk, 7 Wall. 189, 19 L. Ed. 109. But that is not this case. Prima facie the lex loci contractus governs, and that is New York; nor is there any reason here to deviate from the rule.
Tt is dear that against a judgment creditor or a trustee in bankruptcy the lien would be void. Skilton v. Codington, 185 N. Y. 80, 77 N. E. 790, 113 Am. St Rep. 885. There is nothing in the point that the lien was still equitable, and had not yet taken its intended form as a chattel mortgage. Reynolds v. Ellis, 103 N. Y. 115, 8 N. E. 392, 57 Am. Rep. 701; Skilton v. Codington, supra; Langdon v. Buell, 9 Wend. (N. Y.) 80; Hale v. O. N. Bank, 61 N. Y. 550. A contrary doctrine would involve the absurd holding that, though the lien would have been void, had the contract been performed and the mortgage remained unfiled, still it was valid so long as the contract remained unperformed. That would be a very easy way to avoid the statute. Unexecuted agreements relating to chattels by way of security are within the equity of the statute. Certainly such a lieu cannot be better than a mortgage.
A more difficult question is whether the receiver here represents creditors. An assignee for the benefit of creditors does not (National Bank of Deposit v. Rogers, 166 N. Y. 380, 59 N. E. 922), being apparently like any other volunteer. Upon this point the case last cited apparently overrules Reynolds v. Ellis, supra, though in National Bank v. Rogers, supra, there may be a distinction, unnoticed in the opinion, that a trust receipt, was given. The cases, however, where such receipts have been held good, are all, 1 think, where the pledgee had originally taken over the rights of the seller by advancing the. price to him. Moors v. Kidder, 106 N. Y. 32, 12 N. E. 818. If so, then National Bank v. Rogers, supra, cannot be so distinguished.
The petitioner’s cases do not show that a receiver may not resist the mortgage. Husted v. Ingraham, 75 N. Y. 251, was a case where the lienor succeeded against the receiver of a firm appointed on bill by one partner for dissolution without allegation of insolvency. Such a receiver does not represent the rights of creditors in the same sense as an insolvency receiver. Hale v. O. N. Bank, 49 N. Y. 626, was a case on demurrer, where the defendant appeared to be merely a meddler with the property of the equitable mortgagor. When it appeared on the trial in the same case (64 N. Y. 550) that he was a second mortgagee, he succeeded. Indeed, the lienor seems only to have contended that the mortgagee abused his rights of priority, and to have *276conceded that they were in fact prior. In Hovey v. Elliott, 118 N. Y. 124, 23 N. E. 475, the receiver was not appointed in insolvency proceedings, and so did not represent the rights of creditors as such at all. Hamilton Trust Co. v. Clemes, 163 N. Y. 423, 57 N. E. 614, was a case of land, to which the chattel mortgage act does not apply. There was an actual mortgage given, though whether it was recorded or not- does not appear. In any case the question of the recording act was not raised, so that the decision was at common Jaw. In Coman v. Lakey, 80 N. Y. 345, the transaction was construed as a conditional sale, which is valid as against creditors. Black v. Ellis, 197 N. Y. 402, 90 N. E. 958, seems to follow Coman v. Lakey, as well as to rest upon the theory that the mortgage was a purchase-money mortgage. It certainly does not make for the petitioner.
On the other hand, receivers in supplementary proceedings may dispute the mortgage (Porter v. Williams, 9 N. Y. 142, 59 Am. Dec. 519; Stephens v. Perrine, 143 N. Y. 476, 39 N. E. 11) certainly by-suit in equity to recover the property (Stephens v. Meriden Britannia Co., 160 N. Y. 178, 54 N. E. 781, 73 Am. St. Rep. 678) ; but it must be conceded that they stand explicitly in the right of the judgment .creditors, and are not therefore precisely like sequestration receivers in equity. A statutory receiver of a corporation in insolvency after judgment may also set aside such a mortgage. Rudd v. Robinson, 54 Hun, 339, 7 N. Y. Supp. 535; Farmers’ Loan & Trust Co. v. Baker, 20 Misc. Rep. 387, 46 N. Y. Supp. 266 (Beekman, J.). It is true that these decisions are not, under the rules governing federal courts, authoritative; but they are of importance as authority, especially the opinion of Mr. Justice Beekman, even though he includes with such receivers assignees for the benefit of creditors; the law in that regard being subsequently changed by National Bank v. Rogers, supra, as appears above.
If a statutory receiver may dispute the mortgage, may a sequestration receiver in equity do the same? Such a receiver may be appointed only after judgment, except by the consent of the defendant, and his duties are similar in character to those of a receiver after judgment of a corporation or individual, except as these have been hedged about with statutory limitation. The rationale of the cases seems to be the same. Each is the representative of the creditoi's. If the courts of New York insisted that there should be some express statutoxy bestowal of this right upoxx any representative of the creditors, that would, of course, be the law of that state; but such does not seexn to be the fact. The last expression of the Court of Appeals in Skilton v. Codington, supra, is certainly more liberal in its aspect. For example, on page 87 of 185 N. Y., and page 792 of 77 N. E. (113 Am. St. Rep. 885), occurs the following- language:
“Where the recovery of a judgment becomes impracticable, it is not an indispensable requisite to enforcing the rights of a creditor.”
However, it must be conceded that Skilton v. Codington eventually seems to rest upon section 67 of the bankruptcy act (Act July 1,1898, c. 541, 30 Stat. 564 [U. S. Comp. St. 1901, p. 3449]), which no doubt *277deprives that case of some of its weight as an authority for these purposes.
The case at bar is, so far as I can find, strictly'res integra; a question, therefore, of interpreting, the statute of New York. It is, however, settled beyond question that judgment is not a condition precedent to the existence of the creditors’ rights against an unfiled chattel mortgage. It is only matter of procedure. All considerations of policy and consistency unite to recommend the interpretation which allows this receiver to resist the claim. The alternative would be to sequestrate the assets till the creditors might go to judgment and then let them intervene. That would be a very dry proceeding.
The answer of the firm, therefore, sets up no valid claim to the goods, and the receiver is awarded them upon his petition, together with a docket fee and disbursements.
Let such an order pass.